IN THE SUPREME COURT OF THE STATE OF NEVADA


GARY LEWIS,                                             No,81510
Appellant,
vs.                                                           FILED
CHEYENNE NALDER; AND UNITED
AUTOMOBILE INSURANCE
COMPANY,
Res • ondents.
CHEYENNE NALDER,
Appellant,
vs.
GARY LEWIS; AND UNITED
AUTOMOBILE INSURANCE
COMPANY,
Res ondents.

                        ORDER OF AFFIRMANCE
            These are consolidated appeals from district court orders
denying motions for attorney fees and costs in a torts action. Eighth
Judicial District Court, Clark County; Eric Johnson, Judge." Cheyenne
Nalder, through her guardian ad litem, obtained a default judgment against
Gary Lewis several years after Lewis insurance carrier, respondent United
Auto Insurance Company (UAIC), denied coverage for a traffic accident
Lewis caused. Here, Nalder and Lewis challenge the district court's denial
of their attorney fees motions after UAIC's attempt to intervene failed, and
Lewis also challenges the denial of his request for costs.
            First, Nalder and Lewis argue that the district court erred by
denying their motions for attorney fees under NRS 12.130. "Although the
award of attorney fees is generally entrusted to the sound discretion of the


       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.
                       district court, when a party's eligibility for a fee award is a matter of
                       statutory interpretation, as is the case here, a question of law is presented,
                       which we review de novo." In re Estate & Living Tr. of Miller, 125 Nev. 550,
                       552-53, 216 P.3d 239, 241 (2009) (internal citation omitted).
                                   NRS 12.130(1)(d) provides, in relevant part, that TN the claim
                       of the party intervening is not sustained, the party intervening shall pay all
                       costs incurred by the intervention." The statute's plain language provides
                       for recovery of costs but does not mention attorney fees.         See Branch

                       Banking v. Windhaven & Tollway, LLC, 131 Nev. 155, 158, 347 P.3d 1038,
                       1040 (2015) (In interpreting a statute, this court looks to the plain
                       language of the statute and, if that language is clear, this court does not go
                       beyond it."). Had the Legislature intended to require a party to pay attorney
                       fees in addition to costs, "it could have expressly done so, as it has in other
                       statutes." Davis v. Eighth Judicial Dist. Court, 129 Nev. 116, 119, 294 P.3d
                       415, 418 (2013) (comparing a statute that did not require personal service
                       with other statutes that expressly did). Compare NRS 12.130(1)(d), with
                       NRS 108.237(1) (providing that the court "shall award to a prevailing lien
                       claimant . . . the cost of preparing and recording the notice of lien,
                       including, without limitation, attorney's fees"), and NRS 467.136(3)
                       (including attorney fees as "costs of the proceedings relating to the issuance
                       of . . . registration" of entities subject to the statute), and NRS 18.010
                       (explicitly providing for attorney fees whereas NRS 18.020 addresses costs).
                       Because the Legislature did not expressly provide for attorney fees in NRS
                       12.130, the district court properly denied the requests for fees under that
                       statute.
                                   Nalder and Lewis next argue that the district court should have
                       awarded them attorney fees under NRS 18.010. We review for an abuse of

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    0:4011,
                   discretion, see Bobby Berosini, Ltd. v. People for the Ethical Treatment of
                   Animals, 114 Nev. 1348, 1353-54, 971 P.2d 383, 386 (1998) (holding that a
                   district court's determination under NRS 18.010(2)(b) "will not be disturbed
                   absent a manifest abuse of discretion"), and disagree. As a threshold issue,
                   Nalder and Lewis's contention that the district court applied the incorrect
                   legal standard fails, as Nalder and Lewis did not argue below that UAIC
                   brought its claims to harass them, and the district court properly considered
                   whether UAIC maintained its claims "without reasonable ground."2 NRS
                   18.010(2)(b) (providing that the district court may make an allowance of
                   attorney fees where it "finds that the claim . . . or defense . . . of the
                   opposing party was brought or maintained without reasonable ground or to
                   harass the prevailing party"). And UAIC's arguments in support of
                   intervention were reasonable. The caselaw on intervention under the facts
                   of this case was not "free from doube and presented unresolved issues of
                   statewide importance, as evidenced by this court entertaining Nalder's and
                   Lewis petitions for writs of mandamus regarding UAIC's intervention.3 See
                   Nalder v. Eighth Judicial Dist. Court, 136 Nev. 200, 203, 462 P.3d 677, 682
                   (2020) (entertaining the writ petitions because they raised important legal
                   issues that warranted clarification); Key Bank of Alaska v. Donnels, 106


                         2 Whi1e we agree with Nalder and Lewis that whether a party acted in
                   bad faith is not a consideration under NRS 18.010, the district court's
                   finding that UAIC did not act in bad faith does not alter our conclusion.

                         3We   also reject Lewis' argument that the district court erred by
                   denying his motion for costs, as he failed to provide sufficient justifying
                   evidence to the district court. See Cadle Co. v. Woods & Erickson, LLP, 131
                   Nev. 114, 120-21, 345 P.3d 1049, 1054 (2015) (holding that "a district court
                   must have before it evidence that the costs were reasonable, necessary, and
                   actually incurred," and further holding that a memorandum of cost is
                   insufficient evidence).
SUPREME COURT
       Of
     NEVADA
                                                        3
401 1947A   APO.
                Nev. 49, 53, 787 P.2d 382, 385 (1990) (rejecting the respondent's contention
                that the appellant's claim below was brought without reasonable grounds
                because "the law in this case was not free from doubt," as was evident from
                the appellate court's conclusion that the district court erroneously applied
                the relevant law); see also Pub. Emps. Ret. Sys. of Nev. v. Gitter, 133 Nev.
                126, 136, 393 P.3d 673, 682 (2017) (holding that whether a claim or defense
                ultimately succeeds is not dispositive of whether it was brought or
                maintained without reasonable grounds). Accordingly, we
                             ORDER the judgments of the district court AFFIRMED.4



                                                                  , C.J.
                                        Parraguirre


                                           J.                                         Sr.J.
                     .0414;./sL-0
                Stiglich




                cc:   Hon. Eric Johnson, District Judge
                      Paul M. Haire, Settlement Judge
                      Stephens Law Offices
                      E. Breen Arntz, Chtd.
                      Christensen Law Offices, LLC
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Winner Booze & Zarcone
                      Eighth District Court Clerk




                      4The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A